Exhibit 10.2

 

ELECTRO SCIENTIFIC INDUSTRIES, INC.

1990 EMPLOYEE STOCK PURCHASE PLAN

As Amended October 29, 2003 and October 15, 2004

 

1.             Purpose of the Plan.  Electro Scientific Industries, Inc. (the
“Company”) believes that ownership of shares of its Common Stock by employees of
the Company and its Participating Subsidiaries (hereinafter defined) is
desirable as an incentive to better performance and improvement of profits, and
as a means by which employees may share in the rewards of growth and success. 
The purpose of the Company’s 1990 Employee Stock Purchase Plan (the “Plan”) is
to provide a convenient means by which employees of the Company and
Participating Subsidiaries may purchase the Company’s shares through payroll
deductions and a method by which the Company may assist and encourage such
employees to become share owners.

 

2.             Shares Reserved for the Plan.  There are 1,900,000 shares of the
Company’s authorized but unissued or reacquired Common Stock, no par value,
reserved for purposes of the Plan.  The number of shares reserved for the Plan
and other share limits in the Plan are subject to adjustment in the event of any
stock dividend, stock split, combination of shares, recapitalization or other
change in the outstanding Common Stock of the Company.  The determination of
whether an adjustment shall be made and the manner of any such adjustment shall
be made by the Board of Directors of the Company, which determination shall be
conclusive.

 

3.             Administration of the Plan.  The Plan shall be administered by
the Board of Directors.  The Board of Directors may promulgate rules and
regulations for the operation of the Plan, adopt forms for use in connection
with the Plan, and decide any question of interpretation of the Plan or rights
arising thereunder.  The Board of Directors may consult with counsel for the
Company on any matter arising under the Plan.  All determinations and decisions
of the Board of Directors shall be conclusive.  Notwithstanding the foregoing,
the Board of Directors, if it so desires, may delegate to the Compensation
Committee of the Board the authority for general administration of the Plan.

 

4.             Eligible Employees.  Except as indicated below, all full-time
employees of the Company and all full-time employees of each of the Company’s
subsidiary corporations which is designated by the Board of Directors of the
Company as a participant in the Plan (such participating subsidiary being
hereinafter called a “Participating Subsidiary”) are eligible to participate in
the Plan.  Any employee who would, after a purchase of shares under the Plan,
own or be deemed (under Section 424(d) of the Internal Revenue Code of 1986, as
amended (the “Code”)) to own stock (including stock subject to any outstanding
options held by the employee) possessing 5 percent or more of the total combined
voting power or value of all classes of stock of the Company or any parent or
subsidiary of the Company, shall be ineligible to participate in the Plan.  A
“full-time employee” is one who is in the active service of the Company or a
Participating Subsidiary excluding, however, any employee whose customary
employment is 20 hours or less per week or whose customary employment is for not
more than five months per calendar year.

 

5.             Offerings.

 

(a)           Offerings and Purchase Periods.  The Plan shall be implemented by
a series of overlapping 24-month offerings (the “Offerings”), with a new
Offering commencing on January 15, April 15, July 15 and October 15 of each year
beginning in January 2004.  Accordingly, up to eight separate Offerings may be
in process at any time, but an employee may only participate in one Offering at
a time.  The first day of each Offering is the “Offering Date” for that Offering
and each Offering shall end on the second anniversary of its OfferingDate. 

 

Each Offering shall be divided into eight three-month Purchase Periods, one of
which shall end on each January 14, April 14, July 14 and October 14 during the
term of the Offering.  The last day of each Purchase Period is a “Purchase Date”
for the applicable Offering. Notwithstanding the foregoing, (1) the Offering
that began on January 8, 2003 and ends on January 7, 2004 shall be governed by
the Plan as amended February 24, 2000, and (2) the Offering that begins in
January 2004 shall begin on January 8, 2004 and end on January 14, 2006 and the

 

--------------------------------------------------------------------------------


 

 

first Purchase Date relating to such Offering shall be April 14, 2004.

 

(b)           Grants; Limitations.  On each Offering Date, each eligible
employee shall be granted an option under the Plan to purchase shares of Common
Stock on the Purchase Dates for the Offering for the price determined under
paragraph 7 of the Plan exclusively through payroll deductions authorized under
paragraph 6 of the Plan; provided, however, that (a) no option shall permit the
purchase of more than 500 shares on any Purchase Date, and (b) no option may be
granted under the Plan that would allow an employee’s right to purchase shares
under all stock purchase plans of the Company and its parents and subsidiaries
to which Section 423 of the Code applies to accrue at a rate that exceeds
$25,000 of fair market value of shares (determined at the date of grant) for
each calendar year in which such option is outstanding.

 

(c)           Insufficient Shares.  If there is an insufficient number of
reserved shares of Common Stock to permit the full exercise of all existing
rights to purchase shares, or if the legal obligations of the Company prohibit
the issuance of all shares purchasable upon the full exercise of such rights,
the plan administrator shall make a pro rata allocation of the shares remaining
available in as nearly a uniform and equitable manner as possible, based pro
rata on the aggregate amounts then credited to each participant’s account.  In
such event, payroll deductions to be made shall be reduced accordingly and the
plan administrator shall give written notice of such reduction to each
participant affected thereby.  Any amount remaining in a participant’s account
immediately after all available shares have been purchased will be promptly
remitted to such participant.  Determinations made by the plan administrator in
this regard shall be final, binding and conclusive on all persons.  No
deductions shall be permitted under the Plan after the Company determines that
no shares are available.

 

6.             Participation in the Plan.

 

(a)           Initiating Participation.  An eligible employee may participate in
an Offering under the Plan by filing with the Company no later than 4:00 p.m.,
Pacific time on the Offering Date for the Offering in which the employee desires
to participate, forms furnished by the Company, a subscription and payroll
deduction authorization.  Once filed, a subscription and payroll deduction
authorization shall remain in effect for Offerings unless amended or
terminated.  The payroll deduction authorization will authorize the employing
corporation to make payroll deductions from each of the participant’s paychecks
during an Offering other than a paycheck issued on the Offering Date.  Payroll
deductions from any paycheck may not be less than 1 percent or more than
15 percent of the gross amount of base pay plus commissions, if any, payable to
the participant for the period covered by the paycheck.  If payroll deductions
are made by a Participating Subsidiary, that corporation will promptly remit the
amount of the deductions to the Company.

 

(b)           Amending or Terminating Participation.  After a participant has
begun participating in the Plan by initiating payroll deductions, the
participant may not amend the payroll deduction authorization except that (a) a
participant may amend payroll deductions once during each calendar quarter and
(b) the participant may terminate participation in the Plan at any time prior to
the tenth day before a Purchase Date by written notice to the Company.  A
permitted change in payroll deductions shall be effective for any pay period
only if written notice is received by the Company at least three business days
prior to the payroll effective date published by the Company for that pay
period.  Participation in the Plan shall also terminate when a participant
ceases to be an eligible employee for any reason, including death or
retirement.  A participant may not reinstate participation in the Plan with
respect to a particular Offering after once terminating participation in the
Plan with respect to that Offering.  Upon termination of a participant’s
participation in the Plan, all amounts deducted from the participant’s pay and
not previously used to purchase shares under the Plan shall be returned to the
participant.

 

(c)           Suspension of Payroll Deductions When Limitations on Participation
Are Exceeded.  As a result of the limitations described above under paragraph
5(b), the amount of a participant’s payroll deductions during any portion of an
Offering may exceed the maximum amount that can be applied to purchase shares on
the next Purchase Date of that Offering.  If this occurs, then, as soon as
practicable following the participant’s written request (or earlier in the
Company’s discretion), payroll deductions from the participant shall be
suspended and any such excess amounts shall be refunded to the participant. 
Such suspension shall not result either in termination of the participant’s
participation in the Offering or ineligibility of the participant for enrollment
in any new Offering.  Payroll deductions at the rate set forth in the
participant’s then effective payroll deduction authorization form shall
automatically resume for any period under the Plan during which, after
application of the limitations in paragraph 5(b), the participant is eligible to
purchase any Common Stock under the Plan on the next Purchase Date unless the

 

--------------------------------------------------------------------------------


 

participant terminates participation in accordance with paragraph 6(b).

 

7.             Option Price.  The price at which shares shall be purchased on
any Purchase Date in an Offering shall be the lower of (a) 85% of the fair
market value of a share of Common Stock on the Offering Date of the Offering (or
the preceding trading day if the Offering Date is not a trading day) or (b) 85%
of the fair market value of a share of Common Stock on the Purchase Date (or the
preceding trading day if the Purchase Date is not a trading day).  The fair
market value of a share of Common Stock on any date shall be the closing price
of the Common Stock on that trading day as reported by NASDAQ or, if the Common
Stock is not reported on NASDAQ, such other reported value of the Common Stock
as shall be specified by the Board of Directors.

 

8.             Automatic Withdrawal and Re-enrollment.  If the fair market value
of a share of Common Stock on any new Offering Date is less than or equal to the
fair market value of a share of Common Stock on the participant’s current
Offering Date, every participant in that Offering shall automatically (a)be
withdrawn from such Offering after the acquisition of the shares of Common Stock
on such Purchase Date that precedes the new Offering Date and (b) be enrolled in
the new Offering commencing on the day after such Purchase Date.

 

9.             Purchase of Shares.  All amounts withheld from the pay of a
participant shall be credited to his or her account under the Plan by the
Custodian appointed under paragraph 10.  No interest will be paid on such
accounts, unless otherwise determined by the Board of Directors. On each
Purchase Date, the amount of the account of each participant will be applied to
the purchase of whole shares by such participant from the Company at the price
determined under paragraph 7.  Any cash balance remaining in a participant’s
account after a Purchase Date because it was less than the amount required to
purchase a full share shall be retained in the participant’s account for the
next Purchase Period.  Any other amounts in a participant’s account after a
Purchase Date as a result of the limitations in paragraph 5(b) will be repaid to
the participant.

 

10.           Delivery and Custody of Shares.  Shares purchased by participants
pursuant to the Plan will be delivered to and held in the custody of such
investment or financial firm (the “Custodian”) as shall be appointed by the
Board of Directors.  The Custodian may hold in nominee or street name
certificates for shares purchased pursuant to the Plan, and may commingle shares
in its custody pursuant to the Plan in a single account without identification
as to individual participants.  By appropriate instructions to the Custodian on
forms to be provided for that purpose, a participant may from time to time
(a) transfer into the participant’s own name of all or part of the shares held
by the Custodian for the participant’s account and delivery of such shares to
the participant; (b) transfer of all or part of the shares held for the
participant’s account by the Custodian to a regular individual brokerage account
in the participant’s own name, either with the firm then acting as Custodian or
with another firm, or (c) sell all or part of the shares held by the Custodian
for the participant’s account at the market price at the time the order is
executed and obtain remittance of the net proceeds of sale to the participant. 
Upon termination of participation in the Plan, the participant may elect to have
the shares held by the Custodian for the account of the participant transferred
and delivered in accordance with (a) above, transferred to a brokerage account
in accordance with (b), or sold in accordance with (c).

 

11.           Records and Statements.  The Custodian will maintain the records
of the Plan. As soon as practicable after each Purchase Date each participant
will receive a statement showing the activity of his account since the preceding
Purchase Date and the balance on the Purchase Date as to both cash and shares. 
Participants will be furnished such other reports and statements, and at such
intervals, as the Board of Directors shall determine from time to time.

 

12.           Expense of the Plan.  The Company will pay all expenses incident
to operation of the Plan, including costs of record keeping, accounting fees,
legal fees, commissions and issue or transfer taxes on purchases pursuant to the
Plan and on delivery of shares to a participant or into his or her brokerage
account.  The Company will not pay expenses, commissions or taxes incurred in
connection with sales of shares by the Custodian at the request of a
participant. Expenses to be paid by a participant will be deducted from the
proceeds of sale prior to remittance.

 

13.           Rights Not Transferable.  The right to purchase shares under this
Plan is not transferable by a participant, and such right is exercisable during
the participant’s lifetime only by the participant.  Upon the death of a
participant, any shares held by the Custodian for the participant’s account
shall be transferred to the persons entitled thereto under the laws of the state
of domicile of the participant upon a proper showing of authority.

 

--------------------------------------------------------------------------------


 

14.           Dividends and Other Distributions.  Cash dividends and other cash
distributions, if any, on shares held by the Custodian will be paid currently to
the participants entitled thereto unless the Company subsequently adopts a
dividend reinvestment plan and the participant directs that his or her cash
dividends be invested in accordance with such plan.  Stock dividends and other
distributions in shares of the Company on shares held by the Custodian shall be
issued to the Custodian and held by it for the account of the respective
participants entitled thereto.

 

15.           Voting and Shareholder Communications.  In connection with voting
on any matter submitted to the shareholders of the Company, the Custodian will
cause the shares held by the Custodian for each participant’s account to be
voted in accordance with instructions from the participant or, if requested by a
participant, will furnish to the participant a proxy authorizing the participant
to vote the shares held by the Custodian for the participant’s account.  Copies
of all general communications to shareholders of the Company will be sent to
participants participating in the Plan.

 

16.           Tax Withholding.  Each participant who has purchased shares under
the Plan shall immediately upon notification of the amount due, if any, pay to
the Company in cash amounts necessary to satisfy any applicable federal, state
and local tax withholding determined by the Company to be required.  If the
Company determines that additional withholding is required beyond any amount
deposited at the time of purchase, the participant shall pay such amount to the
Company on demand.  If the participant fails to pay the amount demanded, the
Company may withhold that amount from other amounts payable by the Company to
the participant, including salary, subject to applicable law.

 

17.           Responsibility and Indemnity.  Neither the Company, its Board of
Directors, the Custodian, any Participating Subsidiary, nor any member, officer,
agent, or employee of any of them, shall be liable to any participant under the
Plan for any mistake of judgment or for any omission or wrongful act unless
resulting from gross negligence, willful misconduct or intentional misfeasance. 
The Company will indemnify and save harmless its Board of Directors, the
Custodian and any such member, officer, agent or employee against any claim,
loss, liability or expense arising out of the Plan, except such as may result
from the gross negligence, willful misconduct or intentional misfeasance of such
entity or person.

 

18.           Conditions and Approvals.  The obligations of the Company under
the Plan shall be subject to compliance with all applicable state and federal
laws and regulations, compliance with the rules of any stock

 

--------------------------------------------------------------------------------


 

exchange on which the Company’s securities may be listed, and approval of such
federal and state authorities or agencies as may have jurisdiction over the Plan
or the Company.  The Company will use its best effort to comply with such laws,
regulations and rules and to obtain such approvals.

 

19.           Amendment of the Plan.  The Board of Directors of the Company may
from time to time amend the Plan in any and all respects, except that without
the approval of the shareholders of the Company, the Board of Directors may not
increase the number of shares reserved for the Plan or decrease the purchase
price of shares offered pursuant to the Plan.

 

20.           Termination of the Plan.  The Plan shall terminate when all of the
shares reserved for purposes of the Plan have been purchased, provided that the
Board of Directors in its sole discretion may (a) elect to continue the Plan in
connection with the reservation of additional shares for purposes of the Plan or
(b) at any time terminate the Plan without any obligation on account of such
termination, except as hereinafter in this paragraph provided.  Upon termination
of the Plan, the cash and shares, if any, held in the account of each
participant shall forthwith be distributed to the participant or to the
participant’s order, provided that if prior to the termination of the Plan, the
Board of Directors and shareholders of the Company shall have adopted and
approved a substantially similar plan, the Board of Directors may in its
discretion determine that the account of each participant under this Plan shall
be carried forward and continued as the account of such participant under such
other plan, subject to the right of any participant to request distribution of
the cash and shares, if any, held for his account.

 

--------------------------------------------------------------------------------